NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted March 30, 2020*
                                    Decided March 31, 2020



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 18-3453                                                     Appeal from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Southern District of Illinois.
      Plaintiff-Appellee,

               v.                                               No. 3:17-CR-30200-SMY-1
                                                                Staci M. Yandle, Judge.
KENNY B. MCCLINE,
     Defendant-Appellant.


                                               Order

    Kenny McCline pleaded guilty to possessing a firearm, despite felony convictions
that made it unlawful for him to do so. 18 U.S.C. §922(g)(1). While this case was pend-
ing on appeal, the Supreme Court held in Rehaif v. United States, 139 S. Ct. 2191 (2019),
that knowledge of the disqualifying felony conviction is an element of the offense de-
fined by §922(g)(1). McCline asks us to vacate his guilty plea, because before the judge


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 18-3453                                                                       Page 2


accepted that plea she did not inform him that, at a trial, the prosecution would need to
prove that he knew that a prior conviction made it unlawful for him to possess firearms.

    McCline has not argued, however, that he was unaware of his legal disability, and
such an argument would not be plausible. A disqualifying conviction is one “punisha-
ble by imprisonment for a term exceeding one year” (§922(g)(1)). McCline has several
such convictions, and he actually served more than a year in prison for four of them. He
does not contend that he was ignorant of the fact that being sentenced to, and serving,
more than a year in prison shows that a sentence exceeding one year was authorized.

    Instead McCline argues that the prosecutor must show the absence of prejudice,
which should be presumed. This court rejected that argument in United States v. Wil-
liams, 946 F.3d 968 (7th Cir. 2020). Williams controls this appeal.

                                                                               AFFIRMED